DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Claim 16 appears to missing the word “a” in line 15 before the limitation “thermally conductive layer”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of  Köck (US 2020/0212522 A1).
Regarding claims 1, 5, 7, and 11, Arnold discloses a thermoelectric device (see Figs. 1-10) comprising:
	a thermoelectric layer (104) including a plurality of thermoelectric modules (104 [0042]) embedded in a flexible substrate (110), said thermoelectric layer having a first side (top/bottom) and a second side (bottom/top);
	a heat sink (103/102 [0043] [0045] [0046]) bonded to the first side of the thermoelectric layer or integrally formed with the thermoelectric layer on the first side of the thermoelectric layer; and a thermally conductive layer (102/103[0043] [0045] [0046]-part of enclosure 110 can function as flexible heat sink) coupled to the second side (bottom/top) of the thermoelectric layer.
	Arnold discloses element 102 can include different materials with varied dimensions so as to be designed to be flexible ([0043]) and is capable of transferring heat and therefore can be considered a "heat sink", and element 103 can be designed to be flexible ([0045]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat sink of Arnold to be designed to be flexible because Arnold discloses it is possible for the heat sink to be flexible.
Arnold discloses that the flexible heat sink/thermally conductive layer can be formed from a composite material which includes carbon ([0043] and [0045]).
	Köck discloses a flexible ([0040]) heat dissipating sheet or heat sink (see Fig. 2 [0002][0047][0050]) which comprises a flexible material (see Fig. 2, 2, binder[0040] [0029] Elastosil M4642A [0059] is silicone rubber), a thermally conductive material (see Fig. 2, 4, graphite powder [0059]) and microcapsulated phase change material (see Fig. 2, 4[0059]) and discloses that this allows for the rate of heat dissipation to be controlled ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible heat sink and/or the thermally conductive layer of Arnold by having it be formed of the flexible heat sink dissipating material of Köck because Köck discloses it is a heat dissipating material that has a controllable heat transfer rate and further Arnold discloses that the heat sink can include a carbon composite.
With regards to integrally formed with, Arnold notes that the flexible heat sink and the thermally conductive layers 102/103 are bonded with an adhesive ([0044]) and therefore is “integrally formed” with the thermoelectric layer.
Regarding claims 12 and 13, Arnold discloses all of the claim limitations as set forth above.
	In addition, Arnold discloses that the device is configured as a wearable device (See Fig. 2A and 2B, 210 [0054]) and is configured for positioning the thermally conductive layer on a position of skin of a user [0054]).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of  Köck (US 2020/0212522 A1) as applied to claims 1, 5, 7, and 11-13 above and in further view of Skertic (US 2014/0090150 A1).
Regarding claims 14 and 15, modified Arnold discloses all of the claim limitations as set forth above.
In addition, Arnold discloses that the device is configured as a wearable device (See Fig. 2A and 2B, 210 [0054]) and is configured for positioning the thermally conductive layer on a position of skin of a user [0054]).
However, Arnold does not disclose that the device is configured as a thermoelectric generator.
Skertic discloses a thermoelectric module that is configured to be a part of wearable clothing and the thermoelectric module can be configured as a Peltier device or a thermoelectric generator (Abstract [0026][0027]).
It would have been obvious to one of ordinary skill at the time of filing to modify the device of Arnold so that it is configured a thermoelectric generator as disclosed by Skertic because Skertic discloses that a thermoelectric module can be configured as either a generator device or a Peltier device and the results would be reasonably predictable. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of  Köck (US 2020/0212522 A1) as applied to claims 1, 5, 7, and 11-13 above and in further view of Merkle (US 2009/0222973 A1).
Regarding claim 17, modified Arnold discloses all of the claim limitations as set forth above.
In addition, Arnold discloses that the flexible substrate can comprise polyurethane foams or other similar foams ([0048]). 
Merkle discloses that a flexible garment can comprise polyurethane foams or silicon rubber foams ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flexible substrate of modified Arnold to include a silicone rubber foam as an alternative to a polyurethane foam as disclosed by Merkle because both materials can be used in wearable garments. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of  Köck (US 2020/0212522 A1) in further view of Merkle (US 2009/0222973 A1).
Regarding claim 16, Arnold discloses a thermoelectric device (see Figs. 1-10) comprising:
	a thermoelectric layer (104) including a plurality of thermoelectric modules (104 [0042]) embedded in a flexible substrate (110), said thermoelectric layer having a first side (top/bottom) and a second side (bottom/top);
	a heat sink (103/102 [0043] [0045] [0046]) bonded to the first side of the thermoelectric layer or integrally formed with the thermoelectric layer on the first side of the thermoelectric layer; and a thermally conductive layer (102/103[0043] [0045] [0046]-part of enclosure 110 can function as flexible heat sink) coupled to the second side (bottom/top) of the thermoelectric layer.
	Arnold discloses element 102 can include different materials with varied dimensions so as to be designed to be flexible ([0043]) and is capable of transferring heat and therefore can be considered a "heat sink", and element 103 can be designed to be flexible ([0045]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat sink of Arnold to be designed to be flexible because Arnold discloses it is possible for the heat sink to be flexible.
Arnold discloses that the flexible heat sink/thermally conductive layer can be formed from a composite material which includes carbon ([0043] and [0045]).
	Köck discloses a flexible ([0040]) heat dissipating sheet or heat sink (see Fig. 2 [0002][0047][0050]) which comprises a flexible material (see Fig. 2, 2, binder[0040] [0029] Elastosil M4642A [0059] is silicone rubber), a thermally conductive material (see Fig. 2, 4, graphite powder [0059]) and microcapsulated phase change material (see Fig. 2, 4[0059]) and discloses that this allows for the rate of heat dissipation to be controlled ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible heat sink and/or the thermally conductive layer of Arnold by having it be formed of the flexible heat sink dissipating material of Köck because Köck discloses it is a heat dissipating material that has a controllable heat transfer rate and further Arnold discloses that the heat sink can include a carbon composite.
With regards to integrally formed with, Arnold notes that the flexible heat sink and the thermally conductive layers 102/103 are bonded with an adhesive ([0044]) and therefore is “integrally formed” with the thermoelectric layer.
In addition, Arnold discloses that the flexible substrate can comprise polyurethane foams or other similar foams ([0048]). 
Merkle discloses that a flexible garment can comprise polyurethane foams or silicon rubber foams ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flexible substrate of modified Arnold to include a silicone rubber foam as an alternative to a polyurethane foam as disclosed by Merkle because both material can be used in wearable garments. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant argues with regards to claims 1 and 16 that the claims require a sandwich structure where the thermoelectric layer is sandwiched between the heatsink layer and the thermally conductive layer with the additional requirement that the flexible heatsink layer is integrally formed with the thermoelectric layer and that none of the prior art suggest a sandwich structure. 
Examiner respectfully disagrees. Arnold discloses a  sandwich structure where the thermoelectric layer (104) is sandwiched between the heatsink layer (102/103) and the thermally conductive layer(103/102) (See Fig. 1). 
With regards to integrally formed with, Arnold notes that the flexible heat sink and the thermally conductive layers 102/103 are bonded with an adhesive ([0044]) and therefore is “integrally formed” with the thermoelectric layer. The term integral is defined as “consisting or composed of parts that together constitute a whole” and integrally formed is defined to mean “a structural integration of separate components”. Applicant has not provided and additional limitations to a structure which would indicate another structure other than the one of modified Arnold.
With regards to the remainder of Applicant’s argument with respect to claim 1 a new grounds of rejection has been applied for teaching the matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726